          Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 1 of 30
                                              EXHIBIT A
                                                    S-19-5798CV-C
                                       CAUSE NO.

    ALVIRA BLUE,                                                   IN THE DISTRICT COURT OF

             Plaintiff,

    vs.                                                            SAN PATRICIO COUNTY, TEXAS

    ALLSTATE VEHICLE AND PROPERTY
    INSURANCE COMPANY,                                             San Patricio County - 343rd District Court
                                                                                    JUDICIAL DISTRICT
             Defendant.

                                 PLAINTIFF'S ORIGINAL PETITION

   TO THE HONORABLE JUDGE OF SAID COURT:

            Alvira Blue ("Ms. Blue"), Plaintiff herein, files this Original Petition against Defendant

   Allstate Vehicle and Property Insurance Company ("Allstate") and, in support of her causes of

   action, would respectfully show the Court the following:

                                                   I.
                                              THE PARTIES

            I.      Alvira Blue is a Texas resident who resides in San Patricio County, Texas.

            2.      Allstate is an insurance company doing business in the State of Texas which may

   be served through its registered agent for service of process in the State of Texas, C T Corporation

   System, via certified mail at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.


                                               DISCOVERY

            3.      This case is intended to be governed by Discovery Level 2.


                                          CLAIM FOR RELIEF


            4.      The damages sought are within the jurisdictional limits of this court.

                                               IV.
                                     JURISDICTION AND VENUE                             Filed 8/19/2019 1:33 PM
                                                                                        Heather B. Marks
                                                                                        District Clerk
Processed On: 8/22/2019 2:20 PM                      1                                  San Patricio County, Texas
By:Melinda Barrientes, Deputy Clerk
     Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 2 of 30



        5.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

        6.      Venue is proper in San Patricio County because all or a substantial part of the events

or omissions giving rise to the claim occurred in San Patricio County. TEX. CIV. PRAC & REM

CODE § I 5.002(a)(1). In particular, the loss at issue occurred in San Patricio County.

                                                  V.

                                    FACTUAL BACKGROUND

        7.      Ms. Blue is a named insured under a property insurance policy issued by Allstate.

        8.      On or about August 22-29, 2017 Hurricane Harvey hit the Texas coast, including

the Aransas Pass, Texas area, damaging Ms. Blue's house and other property located at or about

1530 W. Nelson Avenue, Aransas Pass, Texas, 78336. Ms. Blue subsequently filed a claim on her

insurance policy.

        9.      Defendant improperly denied and/or underpaid the claim.

        10.     The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

       11.      This unreasonable investigation led to the underpayment of Plaintiff's claim.

       12.      Moreover, Allstate performed an outcome-oriented investigation of Plaintiffs

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

property.

                                                 VI.

                                        CAUSES OF ACTION
     Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 3 of 30



       13.     Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

       14.     Allstate had a contract of insurance with Plaintiff. Allstate breached the terms of

that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.     Prompt Payment of Claims Statute

       15.     The failure of Allstate to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

       16.     Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       17.     Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       18.     Defendant violated Section 541.051 of the Texas Insurance Code by:

               (1)     making statements misrepresenting the terms and/or benefits of the policy.

       19.     Defendant violated Section 541.060 by:

               (1)     misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;

               (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which the insurer's liability had

                       become reasonably clear;
       Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 4 of 30



               (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer's

                      denial of a claim or offer of a compromise settlement of a claim;

               (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)    refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

         20.   Defendant violated Section 541.061 by:

               (1)    making an untrue statement of material fact;

               (2)    failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3)    making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

               (4)    making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

         21.   Defendant knowingly committed the acts complained of As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

D.       Attorneys' Fees

         22.   Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 5 of 30
                                                                                                           -lb




       23.        Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because she is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

       24.        Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDENT
                                                                                                           -6
       25.        All conditions precedent to Plaintiff's right to recover have been fully performed,

or have been waived by Defendant.

                                             VIII.
                                      DISCOVERY REQUESTS

        26.       Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(1).

        27.       You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

                                                 IX.
                                               PRAYER                                                      ...

        WHEREFORE, PREMISES CONSIDERED, Alvira Blue prays that, upon final hearing of

the case, she recover all damages from and against Defendant that may reasonably be established
                                                                                        -

by a preponderance of the evidence, and that Ms. Blue be awarded attorneys' fees through trial

and appeal, costs of court, pre-judgment interest, post-judgment interest, and such other and further
     Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 6 of 30



relief, general or special, at law or in equity, to which Ms. Blue may show herself to be justly

entitled.

                                            Respectfully submitted,


                                            ARNOLD & ITKIN LLP


                                            /s/ Noah M Wexler
                                            Noah M. Wexler
                                            State Bar No. 24060816
                                            6009 Memorial Drive
                                            Houston, Texas 77007
                                            Telephone: (713) 222-3800
                                            Facsimile: (713) 222-3850
                                            nwexler@amolditkin.com
                                            e-serviceOarnolditkin.com

                                            ATTORNEYS FOR PLAINTIFFS
         Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 7 of 30


                                                S-19-5798CV-C
                                     CAUSE NO.


   ALVIRA BLUE,                                                 IN THE DISTRICT COURT OF

            Plaintiff,

   VS.                                                          SAN PATRICIO COUNTY, TEXAS

   ALLSTATE VEHICLE AND PROPERTY
                                                             San Patricio County - 343rd District Court
   INSURANCE COMPANY,
                                                                                 JUDICIAL DISTRICT
            Defendant.

  PLAINTIFF'S FIRST SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION,
                AND REQUESTS FOR ADMSSION TO DEFENDANT

  To:      Defendant, Allstate Vehicle and Property Insurance Company, by and through its
           registered agent for service of process in the State of Texas, CT Corporation System,
           1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

           COMES NOW Plaintiff in the above-styled and numbered cause, and serves the attached

  Interrogatories, Requests for Production, and Requests for Admission on Allstate Vehicle and

  Property Insurance Company ("Defendant" "Allstate"). Plaintiff requests that Defendant (1)

  answer the following Interrogatories separately and fully in writing under oath within 30 days of

  service; (2) answer the Requests for Production separately and fully in writing under oath within

  30 days of service; (3) answer the Requests for Admission separately and fully in writing under

  oath within 30 days of service; (4) serve your answers to these Interrogatories, Requests for

  Production, and Requests for Admissions on Plaintiff by and through his attorneys of record,

  Arnold & Itkin, LLP, ARNOLD & ITKIN LLP, 6009 Memorial Drive, Houston, Texas 77007;

  and (5) produce all documents responsive to the Requests for Production as they are kept in the

  usual course of business or organized and labeled to correspond to the categories in the requests

  within 30 days of service.

                                                                                     Filed 8/19/2019 1:33 PM
                                                                                     Heather B. Marks
Processed On: 8/22/2019 2:20 PM                                                      District Clerk
By:Melinda Barrientes, Deputy Clerk                                                  San Patricia County, Texas
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 8 of 30



       You are also advised that you are under a duty to seasonably amend your responses if you

obtain information on the basis of which:

       a.      You know the responses made was incorrect or incomplete when made; or ,

       b.      You know the response, though correct and complete when made, is no longer

              true and complete, and the circumstances are such that a failure to amend the

              answer in substance is misleading.




                                                                                                  —0




                                                                                                  411b
Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 9 of 30




                                INSTRUCTIONS
A.   These Responses call for your personal and present knowledge, as well as the present
     knowledge of your attorneys, investigators and other agents, and for information ...
     available to you and to them.

B.   Pursuant to the applicable rules of civil procedure, produce all documents responsive
     to these Requests for Production as they are kept in the usual course of business or
     organized and labeled to correspond to the categories in the requests within the time
     period set forth above at Arnold & Itkin, LLP.

C.   If you claim that any document or information which is required to be identified or
     produced by you in any response is privileged, produce a privilege log according to
     the applicable rules of civil procedure.

     I. Identify the document's title and general subject matter;
     2. State its date;
     3. Identify all persons who participated in its preparation;
     4. Identify the persons for whom it was prepared or to whom it was sent;
     5. State the nature of the privilege claimed; and
     6. State in detail each and every fact upon which you base your claim for privilege.

D.   If you claim that any part or portion of a document contains privileged information,
     redact only the part(s) or portion(s) of the document you claim to be privileged.

E.   If you cannot answer a particular Interrogatory in full after exercising due diligence to
     secure the information to do so, please state so and answer to the extent possible,
     specifying and explaining your inability to answer the remainder and stating whatever
     information or knowledge you have concerning the unanswered portion.

F.   You are also advised that you are under a duty to seasonably amend your responses if
     you obtain information on the basis of which:

     I. You know the response made was incorrect or incomplete when made; or
     2. You know the response, though correct and complete when made, is no longer true
         and complete, and the circumstances




                                                                                                 -0
Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 10 of 30



                                    DEFINITIONS

A.   "Allstate", "Defendant," "You," "Your(s)," refers to Allstate Vehicle and Property
     Insurance Company, its agents, representatives, employees and any other entity or
     person acting on its behalf.

B.   "Plaintiff" refers to the named Plaintiff in the above-captioned suit.

C.   "The Property(ies)" refers to the property or properties located at the address covered
     by the Policy.

D.   "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
     lawsuit.

E.   "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
     issue in this lawsuit, or in a prior claim, as the context may dictate.

F.   "Date of Loss" refers to the date(s) of loss identified in Plaintiff's live
     petition/complaint or other written or oral notice, or otherwise assigned to the claim by
     the insurer.

G.   "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
     managing, settling, approving, supplying information or otherwise performing a task
     or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
     or clerical tasks.

H.   "Lawsuit" refers to the above styled and captioned case.

     "Communication" or "communications" shall mean and refer to the transmission or
     exchange of information, either orally or in writing, and includes without limitation
     any conversation, letter, handwritten notes, memorandum, inter or intra-office
     correspondence, electronic mail, text messages, or any other electronic transmission,
     telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
     video recording, digital recording, discussion, or face-to-face communication.

J.   The term "Document" shall mean all tangible things and data, however stored, as set
     forth in the applicable rules of civil procedure, including, but not limited to all original
     writings of any nature whatsoever, all prior drafts, all identical copies, all non-identical
     copies, correspondence, notes, letters, memoranda of. telephone conversations,
     telephone messages or call slips, interoffice memoranda, intra-office memoranda,
     client conference reports, files, agreements, contracts, evaluations, analyses, records,
     photographs sketches, slides, tape recordings, microfiche, communications, printouts,
     reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
     loan documents, liens, books of accounting, books of operation, bank statements,
     cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
     listing agreements, real estate closing documents, studies, summaries, minutes, notes,
Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 11 of 30



        agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
        charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
        matter, sound reproductions, however recorded, whether still on tape or transcribed to
        writing, computer tapes, diskettes, disks, all other methods or means of storing data,
        and any other documents. In all cases where originals, prior drafts, identical copies, or
        non-identical copies are not available; "document" also means genuine, true and correct
                                                                                                       S.
        photo or other copies of originals, prior drafts, identical copies, or non-identical copies.
        "Document" also refers to any other material, including without limitation, any tape,
        computer program or electronic data storage facility in or on which any data or
        information has been written or printed or has been temporarily or permanently
        recorded by mechanical, photographic, magnetic, electronic or other means, and
        including any materials in or on which data or information has been recorded in a
        manner which renders in unintelligible without machine processing.

K.      The term "referring" or "relating" shall mean showing, disclosing, averting to,
        comprising, evidencing, constituting or reviewing.

L.      The singular and masculine form of any noun or pronoun includes the plural, the
        feminine, and the neuter.

M.      The terms "identification," "identify," and "identity" when used in reference to:

     1. Natural Persons: Means to state his or her full name, residential address, present or
        last known business address and telephone number, and present or last known position
        and business affiliation with you;
     2. Corporate Entities: Means to state its full name and any other names under which it -•
        does business, its form or organization, its state of incorporation, its present or last
        known address, and the identity of the officers or other persons who own, operate, or
        control the entity;
     3. Documents: Means you must state the number of pages and nature of the document
        (e.g. letter or memorandum), its title, its date, the name or names of its authors and
        recipients, its present location and custodian, and if any such document was, but no
        longer is, in your possession or control, state what disposition was made of it, the date
        thereof, and the persons responsible for making the decision as to such disposition;
     4. Communication: Requires you, if any part of the communication was written, to
        identify the document or documents which refer to or evidence the communication and,
        to the extent that the communication was non-written, to identify each person
        participating in the communication and to state the date, manner, place, and substance
        of the communication; and
     5. Activity: Requires you to provide a description of each action, occurrence, transaction
        or conduct, the date it occurred, the location at which it occurred, and the identity of all
        persons involved.

N.      The term "Claim File" means the claim files and "field file(s)," whether kept in paper
        or electronic format, including but not limited to all documents, file jackets, file notes,    -0
        claims diary or journal entries, log notes, handwritten notes, records of oral
Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 12 of 30
                                                                                              -•


      communications, communications, correspondence, photographs, diagrams, estimates,
      reports, recommendations, invoices, memoranda and drafts of documents regarding the
      Claim.

0.    The term "Underwriting File" means the entire file, including all documents and
      information used for underwriting purposes even if you did not rely on such documents
      or information in order to make a decision regarding insuring Plaintiffs Property.




                                                                                              -•




                                                                                              -• •
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 13 of 30



  INTERROGATORIES TO DEFENDANT ALLSTATE VEHICLE AND PROPERTY
                      INSURANCE COMPANY


INTERROGATORY NO.!:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:
                                                                                                       -6
INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       c.      description of their involvement with Plaintiff's Claim.
       ANSWER:

INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:                                                                                         -0

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

                                                                                                       -0
      Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 14 of 30


                                                                                                           -41
          ANSWER:

  INTERROGATORY NO. 7:
  If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
  way, state the factual basis for your contention(s).

          ANSWER:

  INTERROGATORY NO. 8:
  Identify the date you first anticipated litigation.

          ANSWER:

  INTERROGATORY NO. 9:
  State the factual basis for each of your affirmative defenses.

          ANSWER:

  INTERROGATORY NO. 10:
  If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this -0
  lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

          ANSWER:

  INTERROGATORY NO. 11:
  If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
  identify any resulting prejudice.

          ANSWER:

   INTERROGATORY NO. 12:
- Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
   depreciation, stating for each item the criteria used and the age of the item.

          ANSWER:



                                                                                                           -db
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 15 of 30



    REQUESTS FOR PRODUCTION TO DEFENDANT ALLSTATE VEHICLE AND
                   PROPERTY INSURANCE COMPANY

REQUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiff's policy of insurance with you.
                                                                                                        -0

RESPONSE:

REQUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

RESPONSE:                                                                                               ..

REQUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 7
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff's Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8




                                                                                                        -0
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 16 of 30



Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 9
Produce all written ancUor electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 10
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiff's Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind -*
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:

REQUEST FOR PRODUCTION NO. 12
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

REQUEST FOR PRODUCTION NO. 14
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff's Claim
on your behalf that were in effect on the Date of Loss.
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 17 of 30



RESPONSE:

REQUEST FOR PRODUCTION NO. 15
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, either pre or post-lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16
Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiff's Claim, including
all indemnity, claim expenses and payments made to third-parties.

RESPONSE:

REQUEST FOR PRODUCTION NO. 17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiff's Claim and/or any issue in Plaintiff's live petition

RESPONSE:

REQUEST FOR PRODUCTION NO. 20
Produce all documents you identified, referred to, or relied upon in answering Plaintiff's
interrogatories.

RESPONSE:

REQUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit. .

RESPONSE
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 18 of 30



REQUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the three years
preceding the handling of the claim made the basis of this lawsuit.

RESPONSE:
                                                                                                      -•
REQUEST FOR PRODUCTION NO. 23
For any changes made in the last three years to your Claims Core Process Review, please produce
all documents, supporting information, research, studies and communications regarding such
changes.

RESPONSE:

REQUEST FOR PRODUCTION NO. 24
Any requests for information by the Texas Department of Insurance to Defendant and any response
to such request by Defendant to the Texas Department of Insurance regarding claims arising out
of Hurricane Harvey storm.

RESPONSE:

REQUEST FOR PRODUCTION NO. 25
All documents sent to, or received by Defendant from the Texas Department of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years. This request includes all bulletins received by
Defendant.
                                                                                                      .5
RESPONSE:

REQUEST FOR PRODUCTION NO. 26
All advertisements, marketing or promotional items that addressed the handling of hail and/or
windstorm claims, published, used and/or distributed by Defendant in Fort Bend County within
the last three (3) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims in
Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 28
For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes.                         ••
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 19 of 30



RESPONSE:

REQUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant's criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 30
Any document setting forth Defendant's criteria and methodology used in determining whether to
replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail and/or
windstorm claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 31
Any document setting forth Defendant's criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm -•
claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 32
All service agreements in effect at the time of Plaintiff's claim between Defendant and any
person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 33
Any document setting forth how Defendant compensated the adjuster and other individuals who
handled Plaintiffs' claim made the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 34
Any document related to performance-based pay or incentive-based pay programs that Defendant
offers to adjusters, claim representatives, supervisors and managers involved in the handling of
hail/and or windstorm claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 35
Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.
   Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 20 of 30



RESPONSE:

REQUEST FOR PRODUCTION NO. 36
All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:

REQUEST FOR PRODUCTION NO. 37
Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 38
Any document referencing "customer-payment goals" sent by Defendant to claims office
managers regarding hail and/or windstorm claims in Texas during the time period of August 1,
2016 through February 20, 2018.

RESPONSE:

REQUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant's criteria and methodology used to determine when it is
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:
                                                                                                   -lb

REQUEST FOR PRODUCTION NO. 40
Any document setting forth Defendant's criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal award should be covered and paid for by
Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO. 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this storm event.


                                                                                                   •-•
   Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 21 of 30



RESPONSE:                                                                                           -•
REQUEST FOR PRODUCTION NO. 43
Produce all communications between any Allstate representative and any adjuster handling a claim
pertaining to this storm event, related to the company's loss ratio.

RESPONSE:

REQUEST FOR PRODUCTION NO. 44
Please produce all documents related to Allstate's Claims Core Process Review, including any
such training material provided to adjusters.

RESPONSE:

REQUEST FOR PRODUCTION NO. 45
Please produce all Performance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:

REQUEST FOR PRODUCTION NO. 46
                                                                                                    -•
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Allstate.

RESPONSE:

REQUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 22 of 30



      REQUEST FOR ADMISSIONS TO ALLSTATE VEHICLE AND PROPERTY
                        INSURANCE COMPANY

REQUEST FOR ADMISSION NO.!:
Admit that on Date of Loss, the Property sustained damages caused by a windstorm.

       RESPONSE:


REQUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss, the Property sustained damages caused by a hailstorm

       RESPONSE:


REQUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss, the Policy was in full force and effect.

       RESPONSE:


REQUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss, all premiums were fully satisfied under the Policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:
    Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 23 of 30



REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the Claim
at issue.

       RESPONSE:


REQUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the Policy
in connection with the Claim at issue.

       RESPONSE:


REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:


REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.
                                                                                                    -•


       RESPONSE:


REQUEST FOR ADMISSION NO. 12:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:


REQUEST FOR ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
in part on the timeliness of the Claim's submission.

       RESPONSE:


REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the Claim 4.
at issue.

       RESPONSE:
   Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 24 of 30




REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:


REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:


REQUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiff's Policy.

       RESPONSE:
Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 25 of 30




                                Respectfully submitted,

                                ARNOLD & ITICIN LLP


                                Is/ Noah M. Wexler
                                Noah M. Wexler
                                Texas State Bar No. 24060816
                                Roland Christensen
                                Texas State Bar No. 24101222
                                Jake Balser
                                Texas State Bar No. 24109155
                                Jacob Karam
                                Texas State Bar No. 24105653
                                Adam Lewis
                                Texas State Bar No. 24094099
                                6009 Memorial Drive
                                Houston, Texas 77007
                                Telephone: (713) 222-3800
                                Facsimile: (713) 222-3850
                                nwexleQamolditkin.com
                                rchristensen@arnolditkin.com
                                jbalser@amolditkin.com
                                jkaram@arnolditkin.com
                                alewis@arnolditkin.com
                                e-servicdaarnolditkin.com

                                ATTORNEYS FOR PLAINTIFFS


       PLEASE SERVICE WITH PLAINTIFF'S ORIGINAL PETITION
          Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 26 of 30
A   lb.

;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                09/12/2019
                                                                                CT Log Number 536234572
          TO:      TEXAS LITIGATION
                   ALLSTATE INSURANCE COMPANY - DFW CASUALT
                   8711 N FREEPORT PKWY #23
                   IRVING, TX 75063-2578


          RE:      Process Served in Texas

          FOR:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                Alvira Blue, Pltf. vs. Allstate Vehicle And Property Insurance Company, Dft.
          DOCUMENT(S) SERVED:             Citations, Returns, Original Petition, Request, Interrogatories,
          COURT/AGENCY:                   343rd Judicial District Court San Patricio County, TX
                                          Case # 5195798CVC
          NATURE OF ACTION:               Insurance Litigation
          ON WHOM PROCESS WAS SERVED:     C T Corporation System, Dallas, TX
          DATE AND HOUR OF SERVICE:       By Process Server on 09/12/2019 at 15:40
          JURISDICTION SERVED:            Texas
          APPEARANCE OR ANSWER DUE:       By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                          were served this citation and petition (Document(s) may contain additional answer
                                          dates)
          ATTORNEY(S) / SENDER(S):        Noah M. Wexler
                                          ARNOLD Et ITKIN LLP
                                          6009 Memorial Drive
                                          Houston, TX 77007
                                          713-222-3800
          ACTION ITEMS:                   CT has retained the current log, Retain Date: 09/13/2019, Expected Purge Date:
                                          09/18/2019

                                          Image SOP

                                          Email Notification, TEXAS LITIGATION texaslitigation@allstate.com


          SIGNED:                         C T Corporation System
          ADDRESS:                        1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201
          For Questions:                  214-932-3601




                                                                                Page 1 of 1 / SK
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
           Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 27 of 30


HEATHER B. MARKS                                                                       NOAH M. WEXLER
DISTRICT CLERK                                                                     ARNOLD & ITK1N, LLP
SAN PATRICIO COUNTY                                                               6009 MEMORIAL DRIVE
P.O. ROX 1084                                                                     HOUSTON, TEXAS 77007
SINTON, TEXAS 78387




                                                                             ORIGINAL
                                             CITATION
TO:     ALLSTATE VEHICLE ANT.) PROPERTY INSURANCE COMPANY
       REGISTERED AGENT: C T CORPORATION SYSTEM
       1999 BRYAN STREET, SUITE 900
       DALLAS, TEXAS 75201-3136

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued the citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you."

Said ANSWER may be filed by mailing same to: District Clerk of San Patrick/ County, P.O. Box 1084, Sinton,
TX 78387 or by bringing it to the District Clerk's Office located on the second floor of the Courthouse at 400
W. Sinton St., Sinton, TX. The said petition was filed in this case on August 19, 2019, numbered
S-19-5798CV-C on the docket of said Court, and styled,

                                     ALYIRA BLUE
                                         VS.
                  ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

The nature of Plaintiff's demand is fully shown by a true and correct copy of PLAINTIFF'S ORIGINAL
PETITION accompanying this citation and made a part hereof.

Issued and given under my hand and seal of said Court at Sinton. Texas this on this the 26th day of August,
2019.
                                                                                                        9

                                                                               Heather B. Marks, District Clerk
                                                                                    San Pa io County, Texas
              Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 28 of 30


                                        RETURN OF SERVICE
S-19-5798CV-C      343rd District Court
ALV1RA BLUE
VS.
ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
Executed when copy is delivered:




ADDRESS FOR SERVICE:
1999 BRYAN STREET, SUITE 900
DALLAS, TEXAS 75201-3136
                                                      OFFICER'S RETURN
Came to hand on the            day  of                               20       at             o'clock in., and executed in
                              County, Texas by delivering to each of the within defendants in person, a true copy of this citation
issued on 8/26/2019 with the date of delivery endorsed thereon, together with the accompanying copy of the PLAINTIFF'S ..•
ORIGINAL PETITION, at the following times and places, to-wit:
NAME                                  DATE/TIME                       PLACE, COURSE & DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:

Fees:                                                                                                                    ,Officer
Serving Petition and Copy $                                                                                               ,County, M
Total                     $                                                                                              ,Deputy

                                                                                            Affi ant
     COMPLETE IF YOU ARE A PERSON OpIER THAN A SHERIFF, CONSTABLE. OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of pedury. A return signed under penalty of perjwy must contain the
statement below in substantially the following form:
"My name is                                                         , my date of birth is                                       , lid my
              (First, Middle, Last)
Address is
           (Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in                                            , County, State of                               , on the               day of


                                                                                 Declarant/Authorized Process Server

                                                                                 ID# & Expiration of Certification
           Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 29 of 30
      A



HEATHER B. MARKS                                                                       NOAH M. WEXLER
DISTRICT CLERK                                                                     ARNOLD & JTKIN, LLP
SAN PATRICIO COUNTY                                                               6009 MEMORIAL DRIVE
P.O. BOX 10134                                                                    HOUSTON, TEXAS 77007
SINTON, TEXAS 78387




                                             CITATION
TO:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
       REGISTERED AGENT: C T CORPORATION SYSTEM
       1999 BRYAN STREET, SUITE 900
       DALLAS, TEXAS 75201-3136

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued the citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you."

Said ANSWER may be filed by mailing same to: District Clerk of San Patricio County, P.O. Box 1084, Salton,
TX 78387 or by bringing it to the District Clerk's Office located on the second floor of the Courthouse at ,400
W. Sinton St., Sinton, TX. The said petition was filed in this case on August 19, 2019, numbered
                                                                                                        -•
S-19-5798CV-C on the docket of said Court, and styled,

                                     ALVIRA BLUE
                                         VS.
                  ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

The nature of Plaintiff's demand is fully shown by a true and correct copy of PLAINTIFF'S ORIGINAL
PETITION accompanying this citation and made a part hereof.

Issued and given under my hand and seal of said Court at Sinton, Texas this on this the 26th day of August,
2019.


                                                                               Heather B. Mark ,District Clerk
                                                                                    San Patri Co ;ty, Texas



                                                                                    Melind           es, Deputy
              Case 2:19-cv-00291 Document 1-2 Filed on 10/07/19 in TXSD Page 30 of 30


                                        RETURN OF SERVICE
S-I9-5798CV-C      343rd District Court
ALVIRA BLUE
VS.
ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
Executed when copy is delivered:




ADDRESS FOR SERVICE:
1999 BRYAN STREET, SUITE 900
DALLAS, TEXAS 75201-3136
                                                      OFFICER'S RETURN
Came to hand on the             day  of                             , 20      at             o'clock _.m., and executed in
                              County, Texas by delivering to each of the within defendants in person, a true copy of this citation
issued on 8/26/2019 with the date of delivery endorsed thereon, together with the accompanying copy of the PLAINTIFF'S
ORIGINAL PETITION, at the following times and places, to-wit
NAME                                  DATE/TIME                       PLACE, COURSE & DISTANCE FROM COURTHOUSE
                                                                                                                              -•
And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:

Fees:                                                                                                                   ,Officer
Serving Petition and Copy $                                                                                              , County, Tx
Total                                                                                                                   , Deputy

                                                                                             Affiant
    COMPLETE W YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:
"My name is                                                         , my date of birth is                                       ,and my
              (First, Middle, Last)
Address is
           (Street, City, Zip)
                                                                                                                                 -•
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in                                             , County, State of                              , on the               day of


                                                                                 Declarant/Authorized Process Server

                                                                                 1D# & Expiration of Certification
